 BREWERY AND BEVERAGE DRIVERS AND WORKERS299BREWERY AND BEVERAGE DRIVERS AND WORKERS, LOCALNO. 67, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, AFLandBERNARD ROSENBERGBREWERY AND BEVERAGE DRIVERS AND WORKERS, LOCALNO. 67, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, AFLandWASHINGTON COCA COLA BOTTLINGWORKS, INC. Cases Nos. 5-CC-28 and 5-CC-30.December10, 1953DECISION AND ORDEROn October 13, 1953, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in certain unfairlaborpractices in violation of Section 8 (b) (4) (A) of theNational Labor Relations Act, and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondenthad not engaged in any conduct violative of Section 8 (b) (1) (A)of the Act and recommended that the complaint be dismissedin this respect.Thereafter,the charging parties,the GeneralCounsel, and the Respondent filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report,the exceptions,the briefs,and the entire record in the case,and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer insofar as they are consistent with this Decisionand Order.1.'The TrialExaminer has failed to rule generally on thelegality of the Respondent'spicketing in the vicinity of retailstoreswhich sellCoca-Cola. The TrialExaminer reasonedthat even if this conduct was unlawful,such a holding wouldonly be corroborative of the violation found.We cannot agree.In our view,which is shared by all parties,the picketing inthe vicinity of retail stores which handle Coca-Cola is theprincipal issue in the case, and a failure of the Board to ruleupon it might well require that the parties relitigate,eitherbefore the Board'or in some other forum, issues which havebeen fully litigated here.The facts concerning the picketing in question are accu-rately set out in the Intermediate Report. On or about January27,1953, the Respondent called a strike for recognitionagainst the Washington Coca-Cola Bottling Works. About 44of the Company'sapproximately 54 driver-salesmen stoppedworking and began picketing the plant at 400 Seventh Street,107 NLRB No. 104. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDS.W.,Washington,D. C. One week later most of the picketswere divided into crews of from 4 to 6 men and the Respondentinstructed them to follow Coca-Cola trucks on their routesand to picket the trucks at each stop.Pursuant to these in-structions picketing crews stopped at retail stores where theCompany's trucks stopped to serve a customer.When thetruckdriver entered the store.one of the strikers followed himin and asked the person in charge not to buy Coca-Cola. Insome instances while this was taking place other members ofthe picketing crew picketed near the Coca-Cola truck, whichin the early stages of the strike was generally parked im-mediately in front of the store being served.The signs usedby the pickets,hereinafter called the "On-Strike" sign, read:ON STRIKECOCA COLAInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemenand HelpersLocal Union No. 67AFL IIf the strikers'appeal to the customer was successful, therewas no further picketing of the truck.If it was unsuccessful,the picketing continued until the delivery was completed.After this procedure had been followed for some days, thetruckdrivers began parking their trucks away from the storesaround corners or in alleys. Thereupon the strikers, pur-suant to instructions from the Respondent'sbusiness agentCaton, continued picketing the trucks,but also had one manwith an "On-Strike" sign follow the driver from the truck tothe store and back while the driver was taking orders, makingdeliveries,and removing cases of empty bottles. While thedriverwas in the store the picket who had followed himpatrolled the front of the store displaying an "On-Strike"sign.This type of picketing continued until about April 10,tDuring the course of the strike these signs were either supplemented or supplanted byones reading:COCA COLAON STRIKELocal 67Brewery & BeverageDrivers UnionApproved byTeamstersJoint Council 55AFL BREWERY AND BEVERAGE DRIVERS AND WORKERS3011953, when all "On-Strike"picketing away from the immediatevicinity of the Coca-Cola plant was discontinued.On or about February 15, 1953, the strikers began picketingthe retail stores which continued to handle Coca-Cola withsigns which read:FRIENDSWhen you go into this store please do not ask forCOCA COLAIt is not delivered by members of Brewery and BeverageWorkers UnionNo. 67,thus tending to decreasethe earning opportunities of its members.If youdesire a Cola drink,pleaseselect some other brand.THANKS.Brewery & BeverageDrivers Union Local 67AFLThe "Friends"picketing was generally done when no Coca-Cola truck was in the vicinity of the store being picketed,although in some instances while Coca-Cola was being de-livered the store receiving the delivery was picketed withboth types of signs.Before using the "Friends"sign the pickets asked theperson in charge of each store to stop buying Coca-Cola. Iftheappealwas unsuccessful,pickets in varying numberspicketed the sidewalk in front of the store for the entirelength of the store front.At every store covered by the testi-mony, where the "Friends"signs were employed they werecarried past an entrance used in common by store employees,employees of suppliers,and the public at large..Further, therecord establishes that at the Maryland Supermarket the"Friends" picket line not only passed a common entrance,butalsoextended in front of a door used exclusively fordeliveries.When the Respondent'sbusiness agent, Cayton,introducedthe"Friends"signs he explained to the strikers that theywere not picket signs in the usual sense, and were not to beused to halt deliveries at the picketed stores. Instead,he toldthe strikers that the"Friends"signs were an appeal to thepublic not to buy Coca-Cola and would allow the pickets topatrol"legally" at the premises of the Company's customersat times when Coca-Cola trucks were not present.Despitethis instruction the pickets on. at least one occasion used"Friends"picket signs to prevent a bakery driver from makinga delivery.The record establishes,as the Trial Examiner337593 0 - 55 - 21 3 02DECISIONSOF NATIONAL LABOR RELATIONS BOARDhas found,that whena driver for Wonder Bread failed to passthe "Friends" picket line at the Argonne Market andinsteadcrossed the street tomake a delivery at Calflorida Market,several ofthe picketsleft the line,preceded the driver acrossthe street,and beganto picket Calflorida. The bakery driver,after observing this development,returnedto his truckwithoutmaking a deliveryat either store.The record furtherestablishesthat whilethe retail storesreceive most of their regular deliveriesduring the time thatthey were beingpicketedwith "Friends"signs, a significantnumber of drivers for suppliers other thanCoca-Cola failedtomake deliveriesor delayeddeliveries untilthey checkedon the picketlinewiththeiremployer ortheir union repre-sentative.From the recorditappearsthat these delayed orskipped deliveriesresulted either fromthe failure of theRespondent to see that its instructions concerningthe "Friends"picketingwere disseminated among the drivers of neutralemployers,or from a disinclination of union members tocross a picket line regardless of the legendon the picketsign.On May 11, 1953, allpicketingaway from theplant wasenjoinedby the UnitedStates DistrictCourt for the District ofColumbia.The essential allegationof the complaint is that by the abovepicketingtheRespondentinduced employees of neutral em-ployers to cease work as a means of compelling an interruptionin the business carried onbetween Coca-Cola and itscustomersand between those customers and their suppliers.The basicfact thatthe picketing--or inducement--took place at thepremises of secondary employers is not, nor could it bedisputedbecause the inducement activities occurred wherethe employees of secondaryemployersordinarily work. Wefind no merit in the Respondent's assertionthat the picketingwas intended only to embarrass the nonstrikingemployees ofCoca-Cola, or to prevail upon the buying public to boycottCoca-Cola'sproduct.This broadargument,that picketing--wherever it occurred--is aimed only at publicizing a labordispute and not at inducing work stoppageby employees whoare required in their regularemploymentto cross the picketline, has been too often rejected to requirefurtherelabora-tion here. 2After 6 yearsof Board and court construction of Section 8(b) (4) (A) of the Act, the fundamental principlehas beenestablishedthat thissectionproscribespicketing at theseparate premises of employers who are nota party to thepicketingunion'sprimarylabordispute.Admittedly suchpicketing was carried on here. We have nodifficulty in con-cluding on the entire record thatthe object of this picketingactivitywas to sever the business relationshipbetween Coca-2Wadsworth Building Company,Inc.,81 NLRB 802; enfd. 189 F. 2d 60 (C A. 10), certdenied 341 U. S 947; Denver Building and Construction Trades Council(Gould and Preisner),82 NLRB 1195, affd. 341 U. S 675. BREWERY AND BEVERAGE DRIVERS AND WORKERS303Cola and its customers and between those customers andtheir suppliers. Indeed, inducement of employees of tertiaryemployers--in this case the companies which delivered sup-plies to the public markets--could have no other purpose thanto interrupt the flow of business between two employers bothof whom werestrangersto the Respondent Union's dispute withthe Coca-Cola Company. On these clear facts, direct violationsof Section 8 (b) (4) (A) were committed by both the "On-Strike"and "Friends' " picketing.The Respondent'smaindefense rests on the contention thatthe"Friends" and "On-Strike" picketing of this case fallwithin the area of permissible conduct recognized by theBoard in its earlier Decision--Schultz Refrigerated Service,Inc.,3Moore Drydock Company,4 and Crowley's Milk Co.5 Wecannot agree. None of those cases is apposite to the picketinginvolved in this proceeding.6The Respondent advances the Schultz and Moore iirydockcases in defense of the "On-Strike" picketing. Unlike theinstantproceeding, the Schultz case involved picketing oftrucks belonging to a company engaged in the transportationbusinesswhich had no permanent establishment where thetrucks could be picketed within the State in which the labordisputearose., Similarly in the Moore Drydock case theowners of the ship, which was the situs of the picketing union'sdispute with the ship owners, had no permanent berth wherethe union could publicize the facts concerning its dispute withthe shipowners. Here, the Coca-Cola plant, which the driversenter and leave at least 4 times each day, is located in down-townWashington and was picketed by the Respondent Unionfrom the first day of the strike.In defense of its "Friends" picketing the Respondent reliesprimarily on the Board's decisionin Crowley's Milk.' In thatcase, as inthisone, picket signs addressed to consumerswere carried in front of the premises of employers who werenot a party to the picketing union's primary dispute. Thesimilarityceases atthis point, however, for in the Crowleycase the Board found:There is no evidence, either direct or circumstantial,that the Union made any appeal to employees of theRespondent's customers or ever picketed the employeeor delivery entrances of any of thecustomers.387 NLRB 502.492 NLRB 547.5 102 NLRB 996, enfd 208 F. 2d 444, (C. A. 3).6As it is unnecessary here either to affirm or reject the principles enunciated in thosecases, Chairman Farmer and Member Rodgers reserve any statement of their position thereon.7Member Murdock agrees that the Respondents,, have not brought themselves within thescope of the Schultz decision While the fact just adverted to is one of the factual distinctionsthere are other important distinctions which he does not regard necessary to delineate here.8 Footnote 5, supra 304DECISIONSOF NATIONALLABOR RELATIONS BOARDApart from the considerable evidence in this proceeding that"Friends" picketing had a substantial effect on employeesof suppliers of the retailstores,the recordestablishes, asnoted above, that at every retail store covered by the testi-mony the "Friends" picketingpassedan entrance that wasused in common by customers, employees of the store, andemployees of suppliers. Further,on at least one occasionthe "Friends" pickets patrolled in front ofa store entrancewhichwas usedexclusivelyfor deliveries.9For thesereasons wefind no merit in the Respondent'sdefense.Accordingly we conclude, upon the entire record,that the "On-Strike" and "Friends" picketing, both of whichwere directed by the Respondent, violated Section 8 (b) (4) (A)of the Act.2.We agree with the Trial Examiner that the questioning ofdrivers Winchester and King at the Buckingham Supermarket,asmore fully set out in the Intermediate Report, and thepicketing of the Maryland, Argonne, and Calflorida Markets,referred to above, constituted violations of Section 8 (b) (4) (A)of the Act. We also agree with the Trial Examiner that theRespondent in violation of that Section induced and encouragedLarry Dempsy, a driver for theBriggsCompany, to skip adelivery at Ryland's Delicatessen. However, we do not adoptthe Trial Examiner'sreasoningrelating to this incident. Therecord establishes that when Dempsy approached Ryland's tomake a delivery he saw one of the "Friends" picket lines andcalled Bell, the businessagentfor his Union,TeamstersLocal 639, to ask for instructions.Belltold Dempsy that hecould not advise him what to do, but that he should use his owndiscretion and that the Union would back him up in whateverhe did. As the Respondentused a sisterlocal todisseminateits instructions concerning its picketing, we view Local 639as the agent of the Respondent. Accordingly, we find that theRespondent, as the principal, is liable for its agent's failureto instruct Dempsy to make his delivery at Ryland's.3.Like the Trial Examiner, we find that the Respondent hasnotviolatedSection 8 (b) (1) (A) of the Act. However, inreaching this conclusion,insofaras itrelates tothe allegedcoercion of Jackson, an employee of Ryland'sDelicatessen,we do not adopt thereasoningof the Trial Examiner.The record establishes, as the Trial Examiner has found,thatsometime inMarch 1953 the strikers began picketingRyland'sDelicatessenwith"Friends"signs.Ryland, theproprietor, was not present at the time, but when he called thestore shortly thereafter employee Jackson told him about thepicketing. Ryland told Jackson to tell the pickets that he wouldstop buying Coca-Cola. Jackson did so. Thereupon the picket-ing stopped, but the pickets told Jackson that they would makeit"rough on him" if purchases wereresumed.The TrialExaminer's factual findings concerning this incidentare based9Cf. CapitalService, Inc,100 NLRB 1092. BREWERY AND BEVERAGE DRIVERS AND WORKERS305upon the following testimony of Jackson,a witness called bythe General Counsel:In the meantime,Mr. Rylandcalled in the store aboutordering merchandise,and so forth,and I talked to him afew minutes,and I went back and talked to the pickets, andtold them that I wouldn't buy anymore Cokes. They toldme if I didn't buy anymore Cokes they would stop picket-ing,and ifIdid buy them, they wouldmake itrough onme.Althoughitwas established on the recordthat Jackson'sposition at the storewas simply that of anemployee, we findthat in this instance he was acting as a representative ofProprietor Ryland, and thatthe remarksof the pickets wereaddressedto him in that capacity. Accordingly,we do notfind that they constitutedrestraint or coercionwithin themeaning of Section 8(b) (1) (A) of the Act. mORDERUpon the entire record in this proceeding and pursuant toSection 10(c) of the National Labor RelationsAct, as amended,the NationalLabor Relations Board herebyorders thatthe Re-spondent,Brewery and Beverage Drivers and Workers, LocalNo. 67,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, andits officers,representatives,and agents shall:1.Cease and desist from inducing or encouraging the em-ployees of any customer of the WashingtonCoca-ColaBottlingWorks, Inc., or of any other employer(other than WashingtonCoca-ColaBottlingWorks, Inc.) to engage in a strike or aconcerted refusal in the course of their employment to use,manufacture, process, transport,or otherwise handle or workon any goods,articles,or commodities,or to perform anyservices for their respective employers,where an objectthereof is to force or require any employer or person tocease doing business with WashingtonCoca-ColaBottlingWorks, Inc.2.Take thefollowing affirmative action, which the Boardfinds will effectuate the policiesof the Act:SCounselfor the Coca-Cola Companyurges that the decisionof the United States Courtof Appealsfor the Ninth Circuit in CapitalService v.N. L R. B. as amendedon rehearing,204 F 2d 848,warrants a findingthat both the "On-Strike"and "Friends" picketing wereper se violative of Section8 (b) (1) (A)of theAct. Therepresentativeof theGeneralCounsel,however,specifically stated on the record that he was not making this contention.As underSection 3(d) of theAct the GeneralCounsel is given finalauthority, on behalf of the Board,in respect to the issuance of complaints and the prosecution of complaintsbefore the Board,we regardCoca-Cola's argument in this respect as one addressed to an issuewhich is notproperly beforeus. BakeryDrivers LocalNo. 26,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,A.F L (Capital Service, Inc.), 106NLRB 107; cf.Times Squares Stores,79 NLRB 361. '306DECISIONSOF NATIONALLABOR RELATIONS BOARD(a) Post at its business office copies of the notice attachedhereto marked "Appendix A."" Copies of said notice, to befurnished by the Regional Director for the Fifth Region, afterbeing duly signed by official representatives of the Respondent,shall be posted by the Respondent immediately upon the re-ceipt thereof, and maintained by it for a period of sixty (60)days thereafter,in conspicuous places, including all places,where notices to members of the Respondent are customarilyposted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced, or coveredby any other material. The Respondent shall also sign copiesof the notice which the Regional Director shall make availablefor posting at premises of customers of Washington Coca-Cola Bottling Works, Inc.(b) Notify the Regional Director for the Fifth Region, inwriting,within ten (10) days of this Order, what steps theRespondent has taken to comply herewith.ti In the event this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order" the words "Pursuantto a Decree of a United States Court of Appeals, Enforcing an Order "APPENDIX ANOTICETO ALL MEMBERS OF BREWERY AND BEVERAGE DRIVERSAND WORKERS, LOCAL NO. 67, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFLPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby give notice that:WE WILL NOTinduce or encourage the employees ofany employer other than Washington Coca-Cola BottlingWorks, Inc.,to engage in a strike or concerted refusalin the course of their employment to use, transport, orotherwisework on goods,or to perform any servicewhere an object thereof is to requireanycustomer ofWashington Coca-Cola Bottling Works, Inc., or any otheremployer, to cease using,handling,selling, transporting,or otherwise dealing in the products of or to cease doingbusiness with Washington Coca-Cola Bottling Works, Inc.BREWERY AND BEVERAGE DRIVERS ANDWORKERS, LOCAL NO. 67, INTERNATIONAL BREWERY AND BEVERAGE DRIVERS AND WORKERS307BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFLLabor Organization.Dated ................By....................................................(Representative)(Title)This notice must remain posted for60 days fromthe datehereof, andmust not be altered, defaced, orcovered by anyother material.Intermediate Report and Recommended OrderThis proceeding,brought under Section 10(b)of the National Labor Relations Act (61Stat.136) against the above-named Union upon charges duly filed by Bernard Rosenberg onbehalf of Buckingham Supermarkets,and by Washington Coca-Cola Bottling Works, Inc.,complaint and amended complaint issued by the General Counsel of the National LaborRelationsBoard, bill of particulars and answer,was heard,pursuant to due notice, inWashington,D. C., on various dates from May 25 to July 8, 1953.In sum, the amended com-plaint alleged violations by the Union of Section 8 (b) (1) (A)and 8(b) (4) (A) of the Act.All parties were represented by counsel,participated in the hearing, and were affordedopportunity to present and to meet evidence,argument,and briefs.Briefs were filed by theGeneral Counsel on August 28 and by the Union and Coca-Cola on August 31, 1953.On the basis of my observation of the witnesses and upon the entire record in the case, Imake the following:FINDINGS AND CONCLUSIONSFrom conceded facts, it is found that the Union is a labor organization within the meaningof Section 2 (5) of the Act,and that Buckingham and Coca-Cola are engaged in commercewithin the meaning of Section 2(6) of the Act.The Premises and Operation InvolvedThe issues require some understanding of Coca-Cola's operations and the duties of itsdriver-salesmen.Coca-Cola is engaged in the manufacture,bottling and distribution of its product, a well-known soft drink commonly referred to as "Coke,"at its place of business at 400 SeventhSt., S. W., Washington,D. C. At that location,called the plant, it maintains two large build-ings, with extensive frontage on both 7th Street and D Street, at which it manufactures,bottles,and stores"Coke."houses its clerical and managerial staff, and garages its trucksused in the distribution of its product."Coke" is sold by the Company to various retailgrocery and other establishments,called outlets,scattered throughout the Wasuigton area,who in turn sell to the consumer.The sales to the outlets are made by uniformed Coca-Cola employees,about 54 in number,known as driver-salesmen,who have regularly assigned routes, and who call on and delivergoods to each outlet at periodic intervals,generally several times a week.With the exceptionof 2 who handle syrup,the driver-salesmen handle only bottled "Coke."At the outlets thebottled"Coke" is sold by the retailer to the customer in case, package,or bottle,usuallyfrom coolers or dispensing machines.The coolers and dispensers,which bear the distinctiveCoca-Cola color and emblem,are furnished by Coca-Cola. The coolers are sold outrightto the retailer and become his property;the dispensing machines are leased to the outletby Coca-Cola.In all there are some 6,000 outlets,2,500 of which are equipped with dispensingmachines.As his title indicates,the function of the driver-salesman is to deliver and to sell"Coke."He is charged with the responsibility of developing sales on his route,securing new outlets,selling(forwhich he receives a commission) or leasing coolers,and seeing to it that the 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduct is displayed in an attractive manner in the outlets.To this end sales meetings areheld at the plant once or twice a week, sometimes in the evenings, in which promotional pro-grams are discussed and developed. The driver-salesman has a sales quota--usually 10percent above his sales of the previous year.The bulk of the driver-salesman's work is performed on the route. His day may be sum-marized as follows: In the morning he reports for work at the plant about 7:25 a. m., anddons his uniform, consisting of a cap and jacket bearing the Coca-Cola emblem, at a lockerassigned to him. He then checks at the office for special orders, boards his loaded truck,and goes out on the route, leaving the plant about 7:30. During the day he will return to theplant once, or in the summer twice, to reload with the assistance of a helper. Sometimes hewill be assisted on the route by a helper. Reloading the truck requires about 20 minutes.Except for returns for reloading,the driver-salesman will remain on the route until about5 p. m., though in the summer it may be as late as 7 or 7:30 p. m. At the end of the day hereturns to the plant, reloads his truck for the next day, turns in his collections and a writtenreport, doffs his uniform, then usually leaves for the day; though he may return in the eveningfor sales meetings.At the outlet the driver-salesman ascertains the retailer's needs and services the establish-ment. This service consists of replenishing and rotating the stock,filling the cooler, removingempties,cleaning and waxing the machines,and checking the advertising.i In a small outletthese activities require about 10 minutes' time; in a large establishment they may take up toan hour.As a part of his general duties, the driver-salesman is also required to report to the plantany new or lost outlets,and to report any unusual competitive activities on his route.The DisputeOn or about January 27, 1953, Local 67 called a strike for recognition, still current at thetime of hearing,against Coca-Cola; as aconsequenceof which some 44 of the driver-salesmenceased working. During the course of the strike the plant was picketed by striking employees.In additions, some of the strikers also followed and picketed Coca-Cola trucks which continuedtomake deliveries to the outlets; and, later, also picketed before outlets with so-called"consumer" or "Friends" picket signs. On May 11, 1953, however, an injunction was issuedby the District of Columbia District Court, at the instance of the General Counsel, the effectof which was to prohibit the picketing away from the plant. Since that date picketing has con-tinued at, but has been confined to, the plant.The issue here is the legality of the picketing at or near the outlets. There is no contentionthat the picketing at the plant was unlawful. Responsibility of the Union for the picketing is notdisputed.The strike was called by Local 67 and approved by the Teamsters' Joint CouncilNo. 55, both of which directed the strike activity. The Joint Council is composed of delegatesfrom each of the Teamsters' Locals in the Washington area: Local 67 (Beverage Drivers);Local 33 (Milk and Dairy), Local 730 (Warehouse Employees); Local 922 (Oil); and Local 639(building trades, over-the-road, concrete, and miscellaneous drivers).The Picket SignsAt the plant the placards carried by the pickets during the first several days of the picketingbore the legend:ON STRIKECOCA COLAInternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemenand HelpersLocal Union No 67AFL1Written instructions given by Coca-Cola to the driver- salesman list the following "serviceactivities for the dealers" as his responsibility: Check the refrigeration, crack the ice,see to it that the electric coolers are in good working condition; keep the cooler clean,drained, and polished; empty the crown catchers if necessary; arrange the cartons on take-home delivery; rotate the case stock; and check advertising inside and outside the store,as to whether it is in good condition. BREWERY AND BEVERAGE DRIVERS AND WORKERS309Later this placard was supplemented or supplantedby onereading as follows:COCA COLAON STRIKELocal 67Brewery & BeverageDrivers UnionApproved byTeamsters Joint Council 55AFLBoth these placards became known thereafter as "on-strike"signs.Picketing at sites away from the plant began about a week after that at the plant.At firstsuch removed picketing was conductedwiththe "On-Strike"signs,and occurred only whilethe driver was making deliveries.Later, beginning about or shortly after February14, 1953,theUnion introduced what became known as "Friends"signs.These bore the followinglegend:FRIENDSWhen you go into this store please do not ask forCOCA COLAIt is not delivered by members of Brewery and BeverageWorkers Union No. 67, thus tending to decreasethe earning opportunities of its membersIf you desire a Cola drink,pleaseselect some other brand.THANKS.Brewery & BeverageDrivers Union Local 67AFLThese friendssignswere carried before some of the outlets (generally) at times when Coca-Cola trucks were not present. The on-strike picketing away from the plant was discontinuedabout April 10, 1953, and has not been resumed. As has been indicated, the friends picketingat the outletswas enjoinedon May 11.The Union's InstructionsFew of the striking employees had had any previous experience with union organization;consequently most were unfamiliar with the tactics of strike action, or the legal limitations ofpicketing. In addition, the union officials recognized that the traditional reluctance of unionmen to cross picket linespresentedthe Union with a problemas todelivery men when thepicketingwas extendedbeyond the plant. Consequently, withrespectto each type of picketing,and particularly with regard to that away from the plant, the pickets were instructed byBusiness Agent Caton of Local 67, and by Robert Lester, president of the Joint Council andBusinessAgent of Local 33, as to the applicable law. They were specifically told that underno circumstances must deliveries to the outlets by drivers for suppliers other than Coca-Cola be halted; otherwise, they were warned, the picketing would probably be enjoined and thestrikers'causeinjured. Further, the instructions were that if drivers for outlet suppliersasked about the picket line, they were to be advisedto gothrough it. These instructions, mostspecific with respect to the "Friends"signs,were given at meetings of the strikers. Never-theless, during the course of the truck and outlet picketing, some pickets continually com-plained that delivery men were crossing their picketlines:a result they deemed inconsistentwith conceptions of union solidarity, and nullifying the effect of the picketing. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition,President Lester instructed the delegates to the Joint Council to inform thememberships of their respective locals that the picketing at or near the outlets was an appealto consumers only, and was not to halt their deliveries to the outlets,and that they shouldgo through the picket lines. The record does not reveal,however,any substantial dissemina-tion of this information by the officials of the various locals,other than of Locals 67 and 33.Business Agent Caton suggested to picket captains that not more than two men picket atany given location,a suggestion later converted into an instruction by President Lester ofthe Joint Council.There was, however,substantial disregard of this instruction,and no ap-parent corrective action. 2It is contended by the General Counsel and Coca-Cola that the instructions adverted towere either not given,or were mere sham.I find neither contention sustained.As evidence insupport of their position,the General Counsel and Coca-Cola point,inter alia,to two specificincidents:One, a statement by Business Agent Caton,made at the time he introduced the"Friends" signs,to the effect that "good union men"would not go through"a blank piece ofpaper."A statement something like this was contained in some remarks by Caton regardingthe value of the "Friends"signs as adevice for effecting a consumer boycott. In my judgmentthe remarks do not,in their context,suggest a purpose contrary to the specific instructionsgiven at the same time.The second incident involves asserted directions given by Caton to pickets(and as"sertedlycarried out)to the effect that they should secure and turn in the names of companies and thetruck numbers in instances wheredrivers of suppliers went through the picket lines.Testimonyto this effect,mainly by several former strikers who abandoned the strike and returned towork, was denied by Caton and other union witnesses. 'There is no evidence that the drivers ofthese trucks were ever contacted by the Union, or that they thereafter failed to make de-liveries to picketed outlets.Ido not find it necessary to resolve the conflict.Assuming thetruth of the affirmative testimony,the instruction is not inconsistent with the conclusion of alawful purpose to induce the employers of the drivers not to make deliveries. See RichfieldOil Corp.,95NLRB 1191 at 1216-17 to the effect that such action is not a violation of theAct. As is indicated hereinafter, the relatively small number of instances where deliverieswere "skipped,"though there were hundreds of instances of picketing, tends to negativeany conclusion that the union officials sought to shut off deliveries to the outlets by suppliers.The "On-Strike"PicketingAbout a week after the strike began,the Union divided the pickets into some 8 to 10 crewsof 4 to 6 men each and instructed them to follow the Coca-Cola trucks on their routes, and topicket the trucks at the stops, using the "On-Strike"signs.The precedure usually followedmay be thus summarized:When the truck stopped at an outlet, the picket crew in a trailing car stopped also.When thedriver of the truck entered the outlet, one of the crew members (usually the crew, or picket,captain)followed him in without a picket sign.The striker would explain the strike to theperson in charge of the store,and seek to dissuade him from purchasing Coca-Cola from thedriver-salesman.During this interval the truck,which was ordinarily parked in front of theoutlet,might be being picketed:if so,generally by two strikers carrying"On-Strike" signswalking up and down beside or around the truck,on the sidewalk or the street,or both. Ifthe outlet was persuaded not to buy,any picketing of the truck ceased.This procedure continued for some days,after which the drivers of the "coke" trucksbegan to park at some distance from the outlet,around corners,or in alleys.Instructionswere then given by Caton to have one picket,carrying the"On-Strike"sign,follow theuniformed driver as he went from the truck to the outlet and from the outlet back to thetruck,to receive orders, make deliveries,or remove empties.Generally the deliveries andremovals were accomplished with the aid of a "dolly,"or hand truck,carried on the truck.The loaded or empty dolly would be pushed Oy the driver or his helper.followed or accompaniedby the picket apparently as closely as feasible.During the interval that the driver was in theoutlet the picket would continue to walk up and down in front of the store. When the driver left,the picket left with him, perhaps following him back to the truck,and from there on to the nextdestination.While the delivery was being effected, the truck would also be picketed in thefashion described in the previous paragraph.2 Lester testified that he gave this instruction because large numbers of pickets "wouldgive the employer and the Labor Board a correct impression that we were coercing people " BREWERY AND BEVERAGE DRIVERS AND WORKERS311Though the issue is disputed, I find as a fact that the "On-Strike" pickets patrolled in frontof the outlet only either (1) when the truck was parked at the curb; or (2) when the driver orhis helper were in the store. It is further found that the truck-picketing was confined to theimmediate vicinity of the truck.The "Friends" PicketingThe "Friends" signs were introduced about or shortly after February 14, and their usecontinued until the injunction was secured on May 11. The signs were distributed to the picketsby Business Agent Caton with the explanation that they were an appeal to the public not tobuy Coca-Cola, were not picket signs in theconventional sense, and that they would enable thepickets to patrol "legally" before the outlets at times when Coca-Cola truckswere not present;but that they were not tobeusedto halt deliveries to the outlets. It is clear from the procedurefollowed, that an objective of the Union in the use of the "Friends" signs was to induce theoutlets not to buy Coca-Cola, an objective apparently not unlawful under the Crowley's Milk Co.,case (102 NLRB 996.) 3Thus at each cutlet where the "Friends" signs were used, the pickets first asked the pro-prietor or his representative to cease buying Coca-Cola. If the outlet acquiesced there was nopicketing. If it refused, or if after acquiescing it later resumed purchasing, pickets in varyingnumbers patrolled the sidewalk the length of the outlet. In some instances this patrolling wenton for as long as 5 or more days in front of a particular establishment.As a result, some delivery men "skipped" deliveries. However, on the whole, in relationto the number of instances of picketing, numbering in the hundreds, the incidence of "skipped"deliveries is, in my opinion, small. Thus, at Buckingham Supermarket,for example--wherethe "Friends" picketing lasted a number of days--though several delivery men skipped de-liveries the first day, numerous others went through the line without apparent hesitation.Several who hesitated phoned their local union from the store for instructions, were told todeliver,and did so. At a number of other outlets there were several successive days ofpicketing without interruption of any deliveries.At places other than Buckingham some del.iverymenalso hesitated before delivering throughthe line, and called their local union, or their company, or both. In each suchcase,but one,they were directed to deliver, and with an occasional exception, did so. The one case wherethe driver was not directed to pass the line involved Larry Dempsey, a driver for BriggsCompany, which supplies meat to Ryland's Delicatessen. Encountering the picket line atRyland's Dempsey called Bell, business agent of Dempsey's union (Teamsters' Local 639),and asked Bell what he should do. Bell told Dempsey that he could not advise him either way,that Dempsey would have to use his "own discretion," but that the Union would "back him"in whatever he did.Many of the outlets patrolled had but 1 entrance, which was used by customers, employees,and delivery men alike. Some had 2 entrances, one of which was used exclusively for deliveries;the other exclusively for customers, or for customers, employees, and certain types of de-livery. In at least 1 outlet, Maryland Supermarket, both the customer entranceand separateentrances used exclusively for deliveries were picketed with friends signs on an occasion whenthere was no Coca-Cola truck in the vicinity.In at least one instance the pickets used the "Friends" signs to prevent delivery to an outlet.This occurred at Calflorida Market, on Columbia Road. Directly across the street fromCalflorida isArgonneMarket. Sometime during March 1953 L. J. Zahra, a member ofTeamsters' Local 33, and a driver for WonderBread,drew up to Argonne to serve it. Ob-serving "Friends" pickets patrolling beforeArgonne,Zahradecidednot to serve the shop, andinstead started across the street to serve Calflorida. Several pickets immediately detachedthemselves from the line at Argonne, crossed to Calflorida in front of Zahra, and began topatrol before that store.Seeingthis development, Zahra climbed into his truck and droveaway.43In that case a consumer boycott involving picketing of exclusively customer entrances ofsecondary employers, was found lawful, the Board saying: ". , the Union's secondarypicketing,whether it be viewed as a direct appeal to the [secondary employer] or as anappeal to [the ultimate consumer] was not violative of Section 8 (b) (4) (A) of the Act(Emphasis supplied.)4Zahra's decision not to serve these two stores resulted from a personal bias againstCoca-Cola. After the incident Zahra telephoned President Andre of Local 33 and reported it.Andre told Zahra that he "had to serve" the stores, but Zahra would not comply. Several 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt Buckingham Supermarket, despite union instructions to the pickets not to speak with de-liverymen unless they asked questions, and then only to tell them to deliver, pickets queriedtwo delivery men. This occurred about March 9. In the one instance the delivery man wasFrancis Winchester, a driver for Wonder Bread and member of Local 33, who had previouslybeen told by Joint Council President Lester to make deliveries through the lines. As Win-chester approached the lrne at Buckingham to make a delivery, he was asked by a picket:"You are not going to cross the line, are you? " Winchester nevertheless did cross it.The other case at Buckingham involved Jack King, driver for Royal Crown Cola and amember of Local67. Picket Morrisette asked Kingwhether he was "going to service the stop."As a consequence King did not enter the store. When King returned on the next or the secondday thereafter, two pickets asked King the same question. King nevertheless went into the store,checked the stock, and found it sufficient.In the context of the action, it is found that these questions of Winchester and King were inthe nature of inducement to them not to deliver to Buckingham.Despite the suggestion of BusinessAgentCatonandthe instruction of Joint Council PresidentLester, adverted to heretofore, to the effect that the number of pickets at any one locationshould be limited, on a number of occasions the pickets marched in large numbers. Thus, atFairfax Food Town the number was variously estimated at 15 to 25 on one occasion, patrollingthe 60-foot frontage of the store. Other similar instances were Argonne Market, where therewere as many as 10; Sunrise Market 8; and Train's Market 12; at Brinsfield's Drug Store,which has a large corner frontage totalling 225 feet on 2 streets, there were 20 to 30; atBuckingham Supermarket (70 or more feet frontage) 12 to 18; at Brodsky's Delicatessen therewere as many as 15; and at Kay's Market 14.Conclusions as to the 8 (b) (4) (A) AllegationI find the "Friends" picketing has been conducted, in some instances, in such a manner asto constitute unlawful inducement and encouragement of employees.As has been seen, Business Agent Bell of Local 639 did not instruct driver Larry Dempsey,when the latter asked for advice, to make the delivery at Ryland's. Bell himself had receivedinstructions from Joint Council President Lester that such was the Union's policy, and thatthe drivers should be so informed. When Dempsey asked for advice, I think Bell was undera duty to state the policy and to negative any conclusion by Dempsey that the Union would ap-prove his not making the delivery. This Bell did not do; thereby, in my judgment, inducingand encouraging Dempsey to skip the stop.5At Calflorida and Argonne Markets the Zahra incident clearly disclosed the pickets'purpose of inducing delivery men not to make deliveries to those two locations.The questioning of drivers Winchester and King by pickets at Buckingham as to whetherthey were going to cross the picket line, also constituted prohibited inducement and encourage-ment.At Maryland Market the strikers picketed the separate entrances used exclusively fordeliveries, though there was no Coca-Cola truck in the vicinity. This also constituted un-lawful conduct. Capital Service, Inc., 100 NLRB 1092.Not necessarily decisive by itself, but indicative in some situations of purpose other thaninformational in some of the friends picketing, was the unnecessarily large number of picketsdays later joint Council President Lester, in a conversation with Zahra, reiterated Andre'sinstruction, and when Zahra persisted in his opposition, Lester observed, "You believe inmaking things rough on everybody, don't you?"While these facts are corroborative of the Union's official policy not to interfere withdeliveries to the outlets, they do not absolve the Union from responsibility for the obvious,and successful, inducement of Zahra by the Union's pickets not to deliver to Calflorida.5 See Richfield Oil Co , 95 NLRB 1191, 1193, where the Board found a somewhat similarincident evidence of prohibited inducement and encouragement:.. when the picketswereasked by employees of third parties having business withRichfield [the secondary employer] whether they might cross the picket line, the picketsreplied, "You are 21 years of age. Use your own judgment." The record demonstratesthat the pickets' evasive replies,suggestiveof a negative response, thereby causedconsiderable disruption to Richfield's business with such third partiesSee also Hammer mill Paper Co.,100 NLRB 1176. BREWERY AND BEVERAGE DRIVERS AND WORKERS313used at a number of locations.At suchoutlets--as at Argonne and Buckingham--where thereisother evidence of inducement and encouragement,the numberof picketsis corroborativeof the conclusion of violation.Such of the picketing as constituted unlawful inducement and encouragement of employeesof suppliers also necessarily constituted,under the circumstances,picketing designed to orhaving the effect of inducing or encouraging the employees of other employers(such as em-ployees of the outlets involved in the incidents,or employees of other suppliers) likely tobe affected by the particular unlawful picketing,to refuse concertedly to perform servicesfor their employers.Thoughall this conduct was contrary to the instructionsand policy of the Union,the actionwas within the scope of authority of the pickets,and the Union is therefore chargeable withresponsibility for it.Itisconsequently foundthat,by theinducement and encouragement above found, of theemployees of secondary employers to refuse to perform servicesfor theiremployers withan object of requiring the outlets to cease doing businesswith Coca-Cola, the UnionviolatedSection8 (b) (4) (A) of the Act.In view of that determination,it is unnecessary to discuss other evidence and contentionsof the General Counsel and the charging partieswhich,if found sustained,would merely becorroborative of the conclusion of violation.In this category are the following questions orcontentions:(1) Whetherthe "On-Strike"picketing at the outlets was violative of Section8 (b) (4) (A),or was instead primary--and therefore legal--action;6 and (2) the contentionthatconsumer picketingbeforesecondary premises,where the picketed entrances arecommonly used by customers,employees,and delivery men alike, is prohibited.On theseand other contentions not disposed of herein,I find no occasion to pass.National ContainerCorporation,103 NLRB 1017, footnote 14.The 8 (b) (1) (A) AllegationThe General Counsel contends that the Union violated Section 8(b) (1) (A) of the statute bythe following asserted conduct:(1) A threat made to Leon Jackson,an employee of Ryland's;(2)mass picketing at 5 stores:Fairfax Food Town,Buckingham, Brinsfields',Brodsky's,Train's,andKays'.The incident involving Jackson was as follows:Ryland's was picketed with "Friends"signs in March at a time when Ryland, its proprietor,was absent.While the picketing wasgoing on, Ryland telephoned the store and was informed of the picketing by employee Jackson.Ryland directed Jackson to tell the pickets that he would cease buying"Coke."Jackson didso. The pickets then ceased patrolling,at the same time telling Jackson that if he resumedbuying they would"make it rough"on him.Assuming,without deciding,that the remark was directed to Jackson in his capacity ofemployee,and not as the representative of Proprietor Ryland,and assuming,without deciding,that the threat was one of physical reprisal and not merely a threat to resume the picketing,Ido not think it violative of Section 8 (b) (1) (A).The right of Ryland or Jackson to purchaseCoca-Cola is not a right protected by Section 7 of the statute; and interference with thatright is consequently not a violation of Section8 (b) (1) (A).Ialso find the mass picketing allegation unsustained.Mass picketing has been defined aspicketing"conducted...in a manner...tending to bar employees'ingress and egress."6In the Schultz case,87 NLRB502, the Boardheld thatpicketing of trucks of a primaryemployer at secondary premises was, under the particular circumstances thereinvolved,primary and lawful action.Cf. Sterling BeverageCo., 90 NLRB 401. In thelater case ofMooreDrydock Co., 92 NLRB 547, 549,the Board laid down a series of tests-- approved bythe Second Court of Appeals in the case of HowlandDry Goods Co., 191 F. 2d 265-- fordetermining whether picketing at the premises of secondary employers is primary or secon-dary in character.The Board said in the Moore Drydock case:In the kind of situation that exists in this case,we believe that picketing of the premisesof a secondary employer is primary if it meets the following conditions:(a) the picketingisstrictly limited to times when the situs of dispute is located on the secondary em-ployer's premises;(b) at the time of the picketing the primary employer is engaged inits normal business at the situs;(c) the picketing is limited to places reasonably closeto the location of the situs; and (d)the picketing discloses clearly that the dispute iswith the primary employer. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDCory Corporation,84 NLRB 972,974. Though the size of the picket line at some of the outletshas been considered in determining whether or not it constituted an informational technique,I find no substantial evidence that it interfered with ingress or egress.Coca-Cola also contends that the "Friends"picketing constituted a violation of Section8 (b) (1) (A)per se,citing as authority therefor the decision of the Ninth Court of Appealsin the case of Capital Service Co.,31 LRRM 2326.The General Counsel disclaims such acontention.Since the framing of the issues of violation is a function committed by Congressexclusively to the General Counsel, and not to private parties,I find this contention beyondthe scope of the issues.Moore Dry Dock, 92 NLRB 547,footnote 1.Itwill consequently be recommended that the allegation of violation of Section 8 (b) (1) (A)be dismissed.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the operationsof the charging parties and the named outlets,previously described,have a close,intimate,and substantial relation to trade,traffic,and commerce within the District of Columbia,and tend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,itwill be recom-mended that it cease and desist therefrom and take affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings and conclusions,and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Brewery and Beverage Drivers and Workers,Local No. 67, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By inducing and encouraging employees of suppliers to outlets of, and employees ofoutlets of,Washington Coca-Cola Bottling Works,Inc., to engage in a concerted refusal toperform services for their employers,with an object of requiring the outlets to cease doingbusiness with Coca-Cola, Local 67 has engaged in unfair labor practices within the meaningof Section 8 (b) (4) (A)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.4.The Respondent has not committed unfair labor practices in violation of Section 8 (b)(1) (A) of the Act.[Recommendations omitted from publication.]MARSHALL CAR WHEEL AND FOUNDRY CO. OF MARSHALL,TEXAS, INC.andUNITEDSTEEL WORKERS OF AMERICA,CIO. Case No. 16-CA-443. December 10, 1953SUPPLEMENTAL DECISION AND ORDERDENYING MOTION FOR RECONSIDERATIONOn May 28, 1953,the Board issued its Decision and Orderin the above-entitled proceeding.'In its Decision the Boardin substance found,in agreement with the Trial Examiner,1105 NLRB 57.107NLRB No. 100.